     Case 1:20-cv-01492-DAD-EPG Document 20 Filed 03/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GUILLERMO TRUJILLO CRUZ,                         Case No. 1:20-cv-01492-NONE-EPG (PC)

12                                Plaintiff,          ORDER DENYING PLAINTIFF’S
                                                      MOTION TO RESPOND TO NOTICE OF
13                   v.                               APPEAL

14                                                    (ECF No. 19)
     C. PFEIFER, et al.,
15
                                Defendants.
16

17         Plaintiff Guillermo Trujillo Cruz (“Plaintiff”) is a state prisoner proceeding pro se in this

18   civil rights action pursuant to 42 U.S.C. § 1983.

19         Before the Court is Plaintiff’s “Motion to Respond to Notice of Appeal Filed March 12,
     2021 as Declaration” filed on March 12, 2021, requesting that Plaintiff be permitted to proceed
20
     without paying the fee for his appeal and that the Court send him “appellant’s opening brief.”
21
     (ECF No. 19.)
22
           Plaintiff previously filed a separate motion on March 24, 2021, requesting the same relief.
23
     (ECF No. 17.) The Court denied that motion by order entered on March 25, 2021. (ECF No. 18.)
24
     As the Court explained in its order, the Court has already determined that Plaintiff is not entitled
25
     to proceed in forma pauperis. (Id.) Additionally, the appellant’s opening brief was not filed with
26
     this Court and if Plaintiff seeks copies of documents filed with the Ninth Circuit, he should direct
27
     his requests to the Ninth Circuit. (Id.)
28


                                                         1
     Case 1:20-cv-01492-DAD-EPG Document 20 Filed 03/29/21 Page 2 of 2


 1        The Court will deny Plaintiff’s motion for the same reasons explained in its order entered

 2   on March 25, 2021.

 3        Further, as Plaintiff has repeatedly filed frivolous and duplicative motions in this case, the

 4   Court may deny any future frivolous motions without comment. See Cruz v. Pfeifer, et al., Case

 5   No. 1:20-cv-01492-DAD-EPG.
            Accordingly, IT IS ORDERED that Plaintiff’s Motion to Respond to Notice of Appeal
 6
     (ECF No. 19) is DENIED.
 7

 8
     IT IS SO ORDERED.
 9

10      Dated:    March 29, 2021                               /s/
                                                          UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                      2
